          Case 3:19-cv-07651-EMC Document 174 Filed 05/29/20 Page 1 of 2




1    James J. Foster
     jfoster@princelobel.com
2    PRINCE LOBEL TYE LLP
     One International Place, Suite 3700
3    Boston, MA 02110
     Tel: (617) 456-8000
4    Fax: (617) 456-8100

5    Attorneys for Defendant
     Uniloc 2017 LLC
6

7

8

9
                                     UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11

12   INTEL CORPORATION and APPLE INC.,                       CIVIL ACTION NO. 3:19-cv-07651-EMC

13                   Plaintiffs,                             UNILOC 2017’S CERTIFICATION OF
                                                             INTERESTED ENTITIES OR PERSONS
14           v.                                              UNDER FRCP 7.1 AND CIVIL LOCAL
                                                             RULE 3-15
15   FORTRESS INVESTMENT GROUP LLC,
     FORTRESS CREDIT CO. LLC, UNILOC
16   2017 LLC, UNILOC USA, INC., UNILOC
     LUXEMBOURG S.A.R.L., VLSI
17   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., DSS
18   TECHNOLOGY MANAGEMENT, INC., IXI
     IP, LLC, and SEVEN NETWORKS, LLC,
19
                     Defendants.
20

21           Pursuant to Fed. R. Civ. P. 7.1 and Civil L.R. 3-15, I certify Uniloc 2017 LLC is owned by CF

22   Uniloc Holdings LLC.

23

24

25

26
27

28
      PLAINTIFFS’ CERTIFICATION OF INTERESTED ENTITIES   1                               Case No. 3:19-cv-07651-EMC
      OR PERSONS (CIVIL LOCAL RULE 3-15)
     3477763.v1
         Case 3:19-cv-07651-EMC Document 174 Filed 05/29/20 Page 2 of 2




1    Dated: May 29, 2020                                /s/ James J. Foster
                                                        James J. Foster
2                                                       jfoster@princelobel.com
                                                        PRINCE LOBEL TYE LLP
3                                                       One International Place, Suite 3700
                                                        Boston, MA 02110
4                                                       Tel: (617) 456-8000
                                                        Fax: (617) 456-8100
5
                                                        Attorneys for Defendant
6                                                       Uniloc 2017 LLC

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     PLAINTIFFS’ CERTIFICATION OF INTERESTED ENTITIES         2                               Case No. 3:19-cv-07651-EMC
     OR PERSONS (CIVIL LOCAL RULE 3-15
